        Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 1 of 19



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


SHANNON N. RAY,

                     Plaintiff,                         DECISION AND ORDER

              v.                                        1:19-CV-00345 EAW

COMMISSIONER OF SOCIAL SECURITY,

                     Defendant.


                                   INTRODUCTION

       Represented by counsel, plaintiff Shannon N. Ray (“Plaintiff”) brings this action

pursuant to Titles II and XVI of the Social Security Act (the “Act”), seeking review of the

final decision of the Commissioner of Social Security (the “Commissioner,” or

“Defendant”) denying her applications for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”). (Dkt. 1). This Court has jurisdiction over the matter

pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3).

       Presently before the Court are the parties’ cross-motions for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (Dkt. 11; Dkt.

15), and Plaintiff’s reply (Dkt. 16). For the reasons discussed below, the Commissioner’s

motion (Dkt. 15) is granted and Plaintiff’s motion (Dkt. 11) is denied.




                                           -1-
        Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 2 of 19



                                      BACKGROUND

       Plaintiff protectively filed her applications for DIB and SSI on September 8, 2014.

(Dkt. 6-2 at 23; Dkt. 6-3 at 2-3). 1 In her applications, Plaintiff alleged disability beginning

February 7, 2012, due to adult seizures, depression, anxiety, panic attacks, urinary

incontinence, bipolar disorder, and claustrophobia. (Dkt. 6-2 at 23; Dkt. 6-3 at 4, 16).

Plaintiff’s applications were initially denied on February 6, 2015. (Dkt. 6-2 at 23; Dkt. 6-3

at 2-3). At Plaintiff’s request, a video hearing was held before administrative law judge

(“ALJ”) Lisa B. Martin on July 14, 2017, with Plaintiff appearing in Buffalo, New York,

and the ALJ presiding over the hearing from Alexandra, Virginia. (Dkt. 6-2 at 23, 63-123).

On March 20, 2018, the ALJ issued an unfavorable decision. (Id. at 20-47). Plaintiff

requested Appeals Council review; her request was denied on January 14, 2019, making

the ALJ’s determination the Commissioner’s final decision. (Id. at 2-7). This action

followed.

                                   LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                             -2-
        Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 3 of 19



§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.    Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, the

claimant is not disabled. If not, the ALJ proceeds to step two and determines whether the

claimant has an impairment, or combination of impairments, that is “severe” within the

meaning of the Act, in that it imposes significant restrictions on the claimant’s ability to

perform basic work activities. Id. §§ 404.1520(c), 416.920(c). If the claimant does not

have a severe impairment or combination of impairments, the analysis concludes with a

                                           -3-
        Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 4 of 19



finding of “not disabled.” If the claimant does have at least one severe impairment, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. §§ 404.1520(d), 416.920(d). If the impairment meets

or medically equals the criteria of a Listing and meets the durational requirement (id.

§§ 404.1509, 416.909), the claimant is disabled. If not, the ALJ determines the claimant’s

residual functional capacity (“RFC”), which is the ability to perform physical or mental

work activities on a sustained basis, notwithstanding limitations for the collective

impairments. See id. §§ 404.1520(e), 416.920(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§§ 404.1520(f), 416.920(f). If the claimant can perform such requirements, then he or she

is not disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein

the burden shifts to the Commissioner to show that the claimant is not disabled. Id.

§§ 404.1520(g), 416.920(g).      To do so, the Commissioner must present evidence to

demonstrate that the claimant “retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy” in light of the claimant’s

age, education, and work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999)

(quotation omitted); see also 20 C.F.R. § 404.1560(c).




                                             -4-
        Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 5 of 19



                                      DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. §§ 404.1520 and 416.920. Initially, the ALJ

determined that Plaintiff met the insured status requirements of the Act through March 31,

2015. (Dkt. 6-2 at 25). At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful work activity since February 7, 2012, the alleged onset date. (Id.).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of

lumbar spine disorder, ankle disorder status-post fracture, osteoarthritis, irritable bowel

syndrome, obesity, asthma, psychosomatic seizures/spells, major depressive disorder,

bipolar disorder, post-traumatic stress disorder, attention deficit disorder, and anxiety

disorder. (Id. at 26-28). The ALJ further found that Plaintiff’s medically determinable

impairments of seizure disorder, hand numbness, hearing loss, chronic sinus

infections/chronic rhinitis, and migraines were nonsevere. (Id.).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing. (Id.

at 28). The ALJ particularly considered the requirements of Listings 1.02, 1.04, 3.03,

11.00, 12.02, 12.04, 12.06, 12.07, 12.15, and all listings under subsection 5.00 in reaching

this conclusion. (Id. at 28-31).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform a full range of light work as defined in 20 C.F.R. §§ 404.1567(b) and

416.967(b), with the additional non-exertional limitations that:

                                            -5-
         Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 6 of 19



       [Plaintiff] needs an opportunity to change positions as often as hourly for 1-
       2 minutes. [Plaintiff] is precluded from all climbing of ladders, ropes, or
       scaffolds, and is limited to occasional postural motions otherwise. She must
       avoid all exposure to dangerous work hazards, including unprotected heights
       and exposed moving machinery, all exposure to extreme heat, humidity, and
       cold, and all exposure to concentrated pulmonary irritants. She is limited to
       detailed, but not complex, work tasks, not involving a fast assembly quota
       pace, and not involving more than occasional work interactions with co-
       workers, supervisors, and public. [Plaintiff] will be off task up to 5% of the
       workday due to symptom exacerbations.

(Id. at 31).

       At step four, the ALJ found that Plaintiff was unable to perform any past relevant

work. (Id. at 38).

       At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that existed in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of inspector/packers and subassembler.

(Id. at 38-39). Accordingly, the ALJ found that Plaintiff was not disabled as defined in the

Act at any time from the alleged onset date through the date of the ALJ’s decision. (Id. at

39).

II.    The Commissioner’s Determination Is Supported by Substantial Evidence and
       Free from Reversible Error

       Plaintiff asks the Court to reverse or, in the alternative, to remand this matter to the

Commissioner, arguing: (1) the ALJ’s physical RFC finding was unsupported by

substantial evidence; and (2) the ALJ failed to properly evaluate the implications of

Plaintiff’s diagnosed borderline intellectual functioning. (Dkt. 11-1 at 17-27). The Court

has considered these arguments and, for the reasons discussed below, finds them to be

                                             -6-
        Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 7 of 19



without merit.

       A.     The ALJ’s Physical RFC Assessment Is Supported by Substantial
              Evidence

       In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.” Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). An ALJ’s conclusion need not “perfectly

correspond with any of the opinions of medical sources cited in his decision.” Id.

However, an ALJ is not a medical professional, and “is not qualified to assess a claimant’s

RFC on the basis of bare medical findings.” Ortiz v. Colvin, 298 F. Supp. 3d 581, 586

(W.D.N.Y. 2018) (quotation omitted). “[A]s a result[,] an ALJ’s determination of RFC

without a medical advisor’s assessment is not supported by substantial evidence.” Dennis

v. Colvin, 195 F. Supp. 3d 469, 474 (W.D.N.Y. 2016) (quotation omitted). In this case, the

ALJ relied on the opinions of consultative examiner Dr. Donna Miller, D.O. and treating

physician Dr. N. Kalakada, M.D. in assessing Plaintiff’s physical RFC. (Dkt. 6-2 at 36-37).

In particular, the ALJ gave great weight to the opinion of Dr. Miller, great weight to the

September 2012 opinion of Dr. Kalakada, and partial weight to the April 2014 opinion of

Dr. Kalakada. (Id.).

       When weighing a medical opinion from a non-treating source, such as a consultative

examiner, an ALJ is required to consider the following:

       (1) the source’s examination relationship and treatment relationship with the
       plaintiff, including the length, nature, and extent of the treatment
       relationship, if applicable, (2) the opinion’s supportability, (3) the opinion’s
       consistency with the record as a whole, (4) the source’s specialization, if any,
       and (5) other factors, such as the source’s knowledge of disability programs
       and familiarity with the case record.

                                            -7-
        Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 8 of 19



Bump v. Comm’r of Soc. Sec., No. 5:15-CV-1077 (GTS), 2016 WL 6311872, at *3

(N.D.N.Y. Oct. 28, 2016). “An ALJ does not have to explicitly walk through these

factors,” so long as the Court can conclude that he or she “applied the substance” of the

regulations and appropriately set forth the rationale for the weight given to the opinions.

Hall v. Colvin, 37 F. Supp. 3d 614, 625 (W.D.N.Y. 2014) (quoting Halloran v. Barnhart,

362 F.3d 28, 32 (2d Cir. 2004)).

       Here, the ALJ gave great weight to Dr. Miller’s opinion “because it is consistent

with the record as a whole, including the claimant’s reports . . ., longitudinal medical

treatment, and imaging studies of the claimant’s spine and right lower extremity,” as well

as “Dr. Miller’s own in-person examination” of Plaintiff. (Dkt. 6-2 at 36-37). The Court

has reviewed Dr. Miller’s opinion, evaluation, and the other medical evidence of record

cited by the ALJ and finds that the ALJ’s consideration and weighing of this opinion was

proper. See Bunce v. Comm’r of Soc. Sec., No. 6:14-CV-761 (GTS/ATB), 2015 WL

5330299, at *13 (N.D.N.Y. Sept. 11, 2015) (finding the ALJ’s consideration of medical

opinion evidence was supported by substantial evidence where he assigned the opinion of

consultative examiner “great weight,” because, among other things, it was consistent with

consultative examiner’s own examination findings).

        Plaintiff argues the ALJ should not have accorded Dr. Miller’s opinion great

weight because Dr. Miller did not consider imaging of Plaintiff’s neck and back in her

opinion. However, the cases Plaintiff cites do not stand for that proposition; they hold that

it is not appropriate to rely on medical opinions that are contradicted by objective medical

evidence, see Burgess v. Astrue, 537 F.3d 117, 131-32 (finding remand appropriate where

                                            -8-
        Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 9 of 19



ALJ relied on medical opinion stating there was “no objective reason” the plaintiff would

have physical limitations, which was contradicted by an MRI report); Alessi v. Colvin, No.

14-CV-7220 (WFK), 2015 WL 8481883, at *5 (E.D.N.Y. Dec. 9, 2015) (same), or to

accord significant weight to a consultative opinion when there is no interpretation of

imaging results in the record and no opinion about the plaintiff’s limitations from a treating

physician, see Scott v. Comm’r of Soc. Sec., No. 16CIV3261VECSN, 2017 WL 1458773,

at *3 (S.D.N.Y. Apr. 24, 2017) (remanding where only medical opinion of record was

accorded significant weight even though there was no assessment of the plaintiff’s

limitations in light of a CT scan); Riddick v. Comm’r of Soc. Sec., No. 14-CV-8453 (RLE),

2016 WL 816795, at *9 (S.D.N.Y. Feb. 29, 2016) (finding remand appropriate where there

were significant gaps in the record with respect to the plaintiff’s hip impairment). In the

instant matter, the ALJ found that Dr. Miller’s opinion was supported by the imaging

studies, consistent with the opinions and treatment notes of Plaintiff’s treating physician

Dr. Kalakada, and noted that “the physical examinations of [Plaintiff]’s spine were

generally within normal limits and she predominantly received conservative treatment for

back pain.” (Dkt. 6-2 at 33, 36-37; see Dkt. 6-7 at 27, 291; Dkt. 6-8 at 22; Dkt. 6-9 at 15,

80, 231, 528, 558, 579). In other words, the ALJ comprehensively explained her reliance

on Dr. Miller’s opinion, and her reliance was supported by substantial evidence of record.

See Pellam v. Astrue, 508 F. App’x 87, 90 (2d Cir. 2013) (concluding that ALJ had no

obligation to supplement record by acquiring additional medical information where ALJ

had all of the plaintiff’s treating physician’s treatment notes and consulting examining

physician’s opinion supported ALJ’s assessment of RFC).

                                            -9-
       Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 10 of 19



       Plaintiff also argues that Dr. Miller’s opinion was too vague to demonstrate that

Plaintiff can perform light work. (Dkt. 11-1 at 18-19). In her opinion, Dr. Miller found

that Plaintiff “has mild to moderate limitations with heavy lifting, bending, carrying,

pushing, and pulling secondary to her Spina bifida and tethered cord,” and “mild to

moderate limitations with prolonged standing and walking secondary to a recent ankle

fracture.” (Dkt. 6-8 at 353). Courts routinely find it is appropriate for an ALJ to rely on

medical source opinions finding that a plaintiff has mild or moderate limitations to support

an RFC determination that a plaintiff can perform light work when there is other evidence

of record also supporting that conclusion. See, e.g., Lewis v. Colvin, 548 F. App’x 675,

677 (2d Cir. 2013) (“[T]he ALJ’s determination that [the plaintiff] could perform ‘light

work’ is supported by Dr. Datta’s assessment of ‘mild limitations for prolonged sitting,

standing, and walking,’ and direction that Lewis should avoid ‘heavy lifting, and

carrying.’”); Gerry v. Berryhill, No. 17-CV-7371 (JS), 2019 WL 955157, at *3 (E.D.N.Y.

Feb. 26, 2019) (collecting cases).

       As previously discussed, the ALJ did not solely rely on Dr. Miller’s statement that

Plaintiff had “mild to moderate limitations” in crafting her RFC determination, but also

considered other evidence, including the examination conducted by Dr. Miller. Dr. Miller

noted that during the examination Plaintiff’s “gait was wide based,” she used no assistive

devices, and that she could rise from her chair without difficulty. (Dkt. 6-8 at 351). Dr.

Miller also noted limitations in Plaintiff’s range of motion in her lower and middle back,

as well as her hip, and that while “bending, lifting, and changes in the weather” trigger

Plaintiff’s back pain, “[m]edication helps alleviate it,” and the pain does not radiate. (Id.

                                           - 10 -
       Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 11 of 19



at 350, 352). Other evidence of record corroborated Dr. Miller’s findings, including the

opinions of Plaintiff’s treating physician and numerous physical examinations of Plaintiff’s

spine in the record. In particular, the ALJ discussed a June 2017 examination noting that

although Plaintiff “ambulated with an antalgic gait and station, favoring her right leg,” her

motor testing was 5/5 in her upper and lower extremities and that her straight leg raise test

was negative. (Dkt. 6-11 at 61-62). Under these circumstances, Dr. Miller’s findings were

not vague, and the ALJ’s decision to afford her opinion great weight was supported by

substantial evidence.

       The cases cited by Plaintiff are not dispositive—they all support the proposition that

vague statements, without more, cannot support an ALJ’s RFC finding. See Hurley v.

Colvin, No. 6:17-CV-06031(MAT), 2018 WL 1250020, at *4 (W.D.N.Y. Mar. 12, 2018)

(finding remand appropriate where medical opinion used vague terms and no other

substantial evidence of record supported the RFC finding); Gagovits v. Colvin, No. 15-CV-

3246(JS), 2016 WL 4491537, at *11 (E.D.N.Y. Aug. 25, 2016) (“[T]he Court finds that

Dr. Greenberg’s opinion––which uses the term ‘moderate’ without additional information

or development––is so vague as to render it useless in evaluating the [plaintiff]’s residual

functional capacity.” (quotation and original alterations omitted)); Meadors v. Colvin, No.

5:13-CV-0160 LEK, 2015 WL 224759, at *10 (N.D.N.Y. Jan. 15, 2015) (“[U]se of the

terms ‘mild’ and ‘moderate,’ without additional information, is too vague[.]”); Correa v.

Colvin, No. 13-CV-2458 JFB, 2014 WL 4676513, at *8 (E.D.N.Y. Sept. 19, 2014) (finding

remand appropriate where ALJ relied on medical opinion “despite its vague functional

findings” where other examinations in the record reached specific conclusions regarding

                                           - 11 -
       Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 12 of 19



the plaintiff’s ability to sit); Girolamo v. Colvin, No. 13-CV-06309 MAT, 2014 WL

2207993, at *7 (W.D.N.Y. May 28, 2014) (finding reliance on medical opinion improper

where use of terms “moderately limited” and “prolonged periods” were vague under the

circumstances of the case and where the opinion was stale). Because, as discussed above,

Dr. Miller’s opinion provided additional information, as did the other medical evidence of

record, the Court is not persuaded by Plaintiff’s argument.

       Plaintiff additionally contends the ALJ erred by not explaining why certain

limitations from Dr. Kalakada’s April 2014 opinion were not included in the RFC. Because

Plaintiff’s claim was filed before March 27, 2017, the ALJ was required to apply the

treating physician rule, under which a treating physician’s opinion is entitled to

“controlling weight” when it is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence

in [the] case record[.]” 20 C.F.R. § 404.1527(c)(2). Under the treating physician rule, if

the ALJ declines to afford controlling weight to a treating physician’s medical opinion, he

or she “must consider various factors to determine how much weight to give to the

opinion.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (internal quotation marks

omitted). These factors include:

       (i) the frequency of examination and the length, nature and extent of the
       treatment relationship; (ii) the evidence in support of the treating physician’s
       opinion; (iii) the consistency of the opinion with the record as a whole;
       (iv) whether the opinion is from a specialist; and (v) other factors brought to
       the Social Security Administration’s attention that tend to support or
       contradict the opinion.

Id. “An ALJ’s failure to explicitly apply the[se] . . . factors when assigning weight at step

two is a procedural error.” Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019) (quotation
                                           - 12 -
       Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 13 of 19



omitted). However, such error is harmless if “a searching review of the record” confirms

“that the substance of the treating physician rule was not traversed.” Id. (quotations

omitted).

       Whatever weight the ALJ assigns to the treating physician’s opinion, he must “give

good reasons in [his] notice of determination or decision for the weight [he gives to the]

treating source’s medical opinion.” 20 C.F.R. § 404.1527 (c)(2); see also Harris v. Colvin,

149 F. Supp. 3d 435, 441 (W.D.N.Y. 2016) (“A corollary to the treating physician rule is

the so-called ‘good reasons rule,’ which is based on the regulations specifying that ‘the

Commissioner “will always give good reasons”’ for the weight given to a treating source

opinion.” (quoting Halloran, 362 F.3d at 32)). “Those good reasons must be supported by

the evidence in the case record, and must be sufficiently specific . . . .” Harris, 149 F.

Supp. 3d at 441 (internal quotation marks omitted). The Second Circuit “[does] not hesitate

to remand when the Commissioner’s decision has not provided ‘good reasons’ for the

weight given to a [treating physician’s] opinion and [it] will continue remanding when [it]

encounter[s] opinions from [ALJs] that do not comprehensively set forth reasons for the

weight assigned to a treating physician’s opinion.” Halloran, 362 F.3d at 33.

       In this case, the ALJ gave the April 2014 opinion from Dr. Kalakada partial weight.

(Dkt. 6-2 at 37).    The ALJ found that the opinion was “consistent with physical

examinations at the time [Plaintiff] fractured her ankle,” but that “it is somewhat vague and

the limitations opined are temporary, as they were expected to last no more than six

months.” (Id.). The ALJ further noted that “there is no evidence Dr. Kalakada specializes

in the fields of orthopedics.” (Id.). The Court has reviewed Dr. Kalakada’s April 2014

                                           - 13 -
       Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 14 of 19



opinion and finds it consistent with the ALJ’s description, and that the ALJ provided good

reasons for giving the opinion partial weight. The Court further finds that the ALJ

complied with the treating physician rule, having noted that Dr. Kalakada was Plaintiff’s

primary care physician and that he did not specialize in orthopedics and having further

considered the consistency of his opinions with the record as a whole.

       Plaintiff appears to take issue with the ALJ not specifically explaining why the

portion of Dr. Kalakada’s April 2014 opinion that found Plaintiff “moderately” limited in

using her hands was not included in the RFC. (Dkt. 11-1 at 20-21). However, the ALJ

was not required to include any of the limitations from the April 2014 opinion in the RFC—

Dr. Kalakada stated that the limitations, including the hand-use limitation, were expected

to last only four to six months, and limitations associated with impairments must last for a

“continuous period of at least 12 months” to be considered disabling. See 20 C.F.R.

§§ 404.1509, 416.1509; Barnhart v. Walton, 535 U.S. 212, 213 (2002) (holding that the

Social Security Act requires both the impairment and the subsequent inability to engage in

any substantial gainful activity to last twelve months to meet the durational requirement

for disability). Indeed, as discussed above, this short duration was explicitly cited by the

ALJ as a reason for according the entire opinion only partial weight. Additionally, Plaintiff

does not cite to any other portion of the record describing the alleged handling limitation.

To the contrary, Plaintiff’s other examinations consistently report no deficiencies in

Plaintiff’s grip and finger dexterity. (See, e.g., Dkt. 6-8 at 352 (Dr. Miller opinion from

January 21, 2015 finding “[h]and and finger dexterity intact. Grip strength 5/5

bilaterally”)). Moreover, unlike the limitations described in Dr. Miller’s report, Dr.

                                           - 14 -
          Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 15 of 19



Kalakada’s opinion that Plaintiff is moderately limited in using her hands is vague. The

only explanation provided for any of the physical limitations in the opinion is that Plaintiff

is “unable to stand for prolonged periods/repeated bending/pushing/lifting weight” (Dkt.

6-7 at 240), which does not sufficiently support the handling and fingering limitations that

Plaintiff suggests should have been included in her RFC.

       For all these reasons, the Court finds no basis for reversal of the ALJ’s determination

of Plaintiff’s physical RFC.

       B.      The ALJ Properly Evaluated Plaintiff’s Mental Limitations

       Plaintiff argues the ALJ’s failure to analyze Plaintiff’s diagnosis with borderline

intellectual functioning using the special technique at step two was error. (Dkt. 11-1 at

21-26).     “[T]he Commissioner has promulgated additional regulations governing

evaluations of the severity of mental impairments.        20 C.F.R. § 404.1520a. These

regulations require application of a ‘special technique’ at the second and third steps of the

five-step framework[.]” Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008); see 20 C.F.R.

§ 404.920a. First, the ALJ determines “whether the claimant has a ‘medically determinable

mental impairment.’” Id. at 265-66 (quoting 20 C.F.R. § 404.1520a(b)(1)). If the ALJ

finds the claimant has a medically determinable mental impairment, he next “must rate the

degree of functional limitation resulting from the impairment(s) in accordance with

paragraph (c),” id., which specifies the following four broad functional areas: (1)

understanding, remembering, or applying information; (2) interaction with others; (3)

concentrating, persisting, or maintaining pace; and (4) adapting or managing oneself. 20

C.F.R. § 404.1520a(c)(3). If the degree of limitation is rated as “none” or “mild,” the ALJ

                                            - 15 -
       Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 16 of 19



will generally conclude that the claimant’s impairments are not severe, “unless the

evidence otherwise indicates that there is more than a minimal limitation in your ability to

do basic work activities.” 20 C.F.R. § 1520a(d)(1).

       In the instant matter, the ALJ gave great weight to the opinion of examining

neurologist Dr. Santa Maria, who diagnosed Plaintiff with borderline intellectual

functioning, but did not use the special technique at step two or three with regards to that

diagnosis. (Dkt. 6-2 at 39; Dkt. 6-10 at 461). However, the Court finds that even if the

ALJ should have used the special technique to analyze the severity of Plaintiff’s borderline

intellectual functioning, her failure to do so was harmless error because she incorporated

the functional limitations described by Dr. Santa Maria into the RFC. Snyder v. Colvin,

No. 5:13-CV-585 GLS/ESH, 2014 WL 3107962, at *5 (N.D.N.Y. July 8, 2014) (“[W]hen

functional effects of impairments erroneously determined to be non-severe at Step 2 are,

nonetheless, fully considered and factored into subsequent residual functional capacity

assessments, a reviewing court can confidently conclude that the same result would have

been reached absent the error.”); see also Reices-Colon v. Astrue, 523 F. App’x 796, 798

(2d Cir. 2013) (where ALJ excluded the plaintiff’s anxiety disorder and panic disorder from

his review, finding harmless error because the ALJ identified other severe impairments and

proceeded with the subsequent steps, in which the ALJ specifically considered the

plaintiff’s anxiety and panic attacks). Dr. Santa Maria found there was no evidence “of

any cognitive or psychological contraindication to [Plaintiff] handling part time or full time

competitive employment in entry level work roles of a fairly routine and repetitive nature,”

and that “[s]he might struggle in sales positions . . . though she may be able to handle some

                                            - 16 -
       Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 17 of 19



entry level sales work including work on a modern style cash register.” (Dkt. 6-10 at 463).

Accordingly, the ALJ included in the RFC that Plaintiff was “limited to detailed, but not

complex, work tasks, not involving a fast assembly quota pace.” (Dkt. 6-2 at 31).

       Plaintiff cites several cases in support of the proposition that failing to find

borderline intellectual functioning to be a severe impairment requires remand. However,

in all of these cases, the ALJ also disregarded evidence of functional limitations associated

with the plaintiff’s mental impairments. See Maldonado v. Comm’r of Soc. Sec., No. 16-

CV-6678 CJS, 2018 WL 1192894, at *4-5 (W.D.N.Y. Mar. 8, 2018) (remanding “because

the ALJ failed to properly develop the record concerning Plaintiff’s mental impairments”);

Faison v. Berryhill, No. 6:16-CV-06055(MAT), 2017 WL 3381055, at *3-4 (W.D.N.Y.

Aug. 5, 2017) (remanding where ALJ did not apply special technique to the plaintiff’s

diagnosis with borderline intellectual functioning and it was not clear whether limitations

were assessed during the remaining steps); Howard v. Comm’r of Soc. Sec., 203 F. Supp.

3d 282, 298 (W.D.N.Y. 2016) (“[The ALJ] did not address Plaintiff’s alleged-borderline

intellectual functioning impairment at step two or step three of the disability analysis. Even

assuming this omission would constitute harmless error because the ALJ found other

severe impairments at step two and proceeded with the sequential assessment, the Court

cannot say that the ALJ properly assessed a combination of Plaintiff’s impairments, severe

and non-severe, during the remaining steps.”).        Here, as discussed above, the ALJ

incorporated the functional limitations described by Dr. Santa Maria into the RFC.

       Plaintiff further contends the ALJ erred by not accommodating Dr. Santa Maria’s

findings regarding Plaintiff’s poor mathematics functioning, need for routine work, and

                                            - 17 -
       Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 18 of 19



borderline IQ in the RFC. However, the ALJ incorporated all of Dr. Santa Maria’s

functional findings into her decision—including those not mentioned by Plaintiff in her

arguments, like the finding that Plaintiff demonstrated relative strength in her memory.

(See Dkt. 6-10 at 463). The ALJ’s limitation of Plaintiff “to detailed, but not complex,

work tasks, not involving a fast assembly quota pace” reflects the second-most restrictive

reasoning level in the Dictionary of Occupational Titles. Dictionary of Occupational

Titles, Appendix C—Components of the Definition Trailer, 1991 WL 688702 (4th ed.

1991) (“Apply commonsense understanding to carry out detailed but uninvolved written

or oral instructions. Deal with problems involving a few concrete variables in or from

standardized situations.”). As far as Plaintiff’s math skills, the ALJ found that Plaintiff

could not perform her past relevant work as a sales attendant (Dkt. 6-2 at 38), reflecting

Dr. Santa Maria’s limitation that Plaintiff “might struggle in a sales position.” (Dkt. 6-10

at 463). Therefore, the Court finds that the ALJ incorporated the functional limitations

articulated by Dr. Santa Maria into her findings, and that remand on this basis is not

warranted. See Casler v. Astrue, 783 F. Supp. 2d 414, 418 (W.D.N.Y. 2011) (holding

substantial evidence supported ALJ’s decision where the ALJ’s “factual findings

incorporate[d] all of the limitations in plaintiff’s RFC”).

       It is ultimately Plaintiff’s burden to prove a more restrictive RFC than the RFC

assessed by the ALJ. See Smith v. Berryhill, 740 F. App’x 721, 726 (2d Cir. 2018). The

ALJ reasonably concluded that Plaintiff failed to meet her burden in this case.          In

formulating the RFC assessment, the ALJ considered the objective medical evidence,

Plaintiff’s treatment history, allegations, and the opinions of physicians. As such, the RFC

                                            - 18 -
         Case 1:19-cv-00345-EAW Document 18 Filed 05/11/20 Page 19 of 19



assessment in this case is consistent with the record and is supported by substantial

evidence. Accordingly, neither reversal nor remand is warranted.

                                     CONCLUSION

         For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 15) is granted and Plaintiff’s motion for judgment on the pleadings

(Dkt. 11) is denied. The Clerk of Court is directed to enter judgment and close this case.

         SO ORDERED.



                                                   ________________________________
                                                   ELIZABETH A. WOLFORD
                                                   United States District Judge
Dated:         May 11, 2020
               Rochester, New York




                                          - 19 -
